Citation Nr: 1032959	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Winston-Salem 
Department of Veterans' Affairs (VA) Regional Office (RO).

In May 2008, the Board denied the Veteran's claim of entitlement 
to an initial disability rating in excess of 50 percent for PTSD.  
The Veteran appealed the Board's May 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court), which, in a 
March 2010 memorandum decision and judgment, vacated the Board's 
May 2008 decision and remanding the case for compliance with the 
terms of the memorandum decision.  

During the pendency of this appeal, the RO denied the Veteran's 
claim for TDIU in an October 2007 rating decision.  The Veteran 
perfected a timely appeal of this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for an 
initial disability rating in excess of 50 percent for PTSD.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In a July 2010 statement, the Veteran reported that he continued 
to be treated by a private physician, Dr. E.W.H., and requested 
that VA obtain these current treatment records.  The Board notes 
that private medical records from Dr. E.W.H. have been obtained 
from December 2003 up through May 2009, however, it appears that 
after May 2009, the records of treatment by Dr. E.W.H. have not 
been associated with the record and no attempt to obtain these 
records has yet been made.  Therefore upon remand, the RO/AMC 
should attempt to obtain these records.  

As the Veteran was last provided a fee-basis VA examination by 
QTC Medical Services (QTC) in May 2006, approximately four years 
ago, the Board finds that a current VA examination is necessary 
to adequately evaluate the claim.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also that the issue of entitlement to a TDIU is 
inextricably intertwined with the Veteran's claim for an initial 
disability rating in excess of 50 percent for PTSD on appeal, as 
the outcome of this claim may affect the criteria applied to the 
TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  Therefore, a 
decision cannot be made with respect to the issue of entitlement 
to TDIU without the appropriate development of the claim for an 
initial disability rating in excess of 50 percent for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain and associate with the 
claims file any pertinent medical records 
adequately identified by the Veteran, to 
include the private medical records by Dr. 
E.W.H., specified in the July 2010 statement 
for the dates of reported treatment for PTSD.  
The RO/AMC should document whether or not 
these documents were available.  

2.  After the records specified in paragraph 
one (1) have been associated with the record 
or a negative response has been documented in 
the record, the RO/AMC should schedule the 
Veteran for a VA psychiatric examination of 
the Veteran's current PTSD by an appropriate 
specialist, to determine the current nature 
and etiology of the Veteran's service-
connected PTSD.  The claims folder and a copy 
of this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination, specifically to include a 
review of the private medical records from 
December 2003 to the most current private 
medical record demonstrating Global Assessment 
of Functioning (GAF) scores as low as 35 in 
December 2003 and April 2005 and a review of 
the November 2004 and May 2006 QTC 
examinations.  The examination report is to 
contain a notation that the examiner reviewed 
the claims file.  

The evaluation of PTSD should consist of all 
necessary psychiatric testing, to include a 
mental status evaluation.  

The examiner is asked to offer an opinion 
addressing the following questions: 

(a).  With respect to the Veteran's service-
connected PTSD, the examiner is asked to 
comment on the degree of severity and its 
affect on the Veteran's employment and 
activities of daily living.  

(b).  The examiner should also comment on the 
private medical records which demonstrate GAF 
scores as low as 35 in December 2003 and April 
2005.  

(c).  Then the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected PTSD (as being his 
only service connected disability), renders 
him unable to secure or follow a substantially 
gainful occupation.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

